       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 1 of 8



 1   PHILIP J. WEISER
     Attorney General of Colorado
 2   ERIC R. OLSON (admitted pro hac vice)
     Solicitor General
 3   JENNIFER WEAVER
     First Assistant Attorney General
 4   ERIC KUHN
     Senior Assistant Attorney General
 5    1300 Broadway, 10th Floor
      Denver, CO 80203
 6    Telephone: (720) 508-6548
      Fax: (720) 508-6030
 7    E-mail: eric.olson@coag.gov
     Attorneys for Proposed Intervenor State of Colorado
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12

13   STATE OF CALIFORNIA, et al.,                              Case No. 17-cv-05783-HSG

14                                           Plaintiffs,

15                 v.                                          MOTION TO INTERVENE BY THE
                                                               STATES OF COLORADO, MICHIGAN,
16   HEALTH AND HUMAN SERVICES, et al.                         AND NEVADA

17                                        Defendants.          Date: June 6, 2019
                                                               Time: 2:00 pm
18

19

20

21

22

23

24

25

26

27

28
                                                           1
              Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 2 of 8



 1                                                 INTRODUCTION
 2             Please take notice on June 6, 2019 at 2 pm, the hearing for the Motion to Intervene by the
 3   States of Colorado, Michigan, and Nevada (“Intervening States”) will occur at Courtroom 2 of the
 4   United States Courthouse, 1301 Clay Street, Oakland, California.
 5             Intervening States move for permissive intervention as plaintiffs under Federal Rule of
 6   Civil Procedure 24(b). Like the current Plaintiffs, the Intervening States face significant harm
 7   from the Final Rules.1 Intervening States will incur additional costs when women who would
 8   have been covered by their employers’ insurance instead use state-funded programs and when
 9   women who no longer have access to contraceptive care have unintended pregnancies.
10             Plaintiffs do not oppose this motion. Defendants and Defendant Intervenors oppose this
11   motion.
12             Permissive intervention is appropriate under both Rule 24(b)(1) and (b)(2). Under Rule
13   24(b)(1), the Intervening States have claims that share common questions of law and fact with the
14   claims asserted by Plaintiffs. Rule 24(b)(2) recognizes the need of states and agencies to intervene
15   to address disputes concerning statutes and regulations they administer. Here, numerous agencies
16   in the Intervening States are affected by the Final Rules and the attorneys general sue on their
17   behalf.
18             This motion to intervene is timely because the Intervening States move to intervene before
19   the Final Rules become effective against them—the Eastern District of Pennsylvania enjoined the
20   Final Rules nationwide on January 14, 2019. That injunction is currently on appeal and will be
21   argued in late May. In this case, no significant substantive developments have occurred since the
22   entry of the injunction on January 13, 2019.
23             Because the Intervening States will work with Plaintiffs and will seek no extra time or
24   separate briefing (other than on extending the current preliminary injunction to apply to them as
25   well), no prejudice or delay will result from this intervention. Attached as Exhibit 1 is the
26

27
               1
             Defined terms are the same as used in the Court’s January 13 Order Granting Plaintiffs’
28   Motion for a Preliminary Injunction, Dkt. No. 174. (“Final Rules Injunction Order”)
                                                    2
                   Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 3 of 8



 1   pleading—the Complaint by the States of Colorado, Michigan, and Nevada—that Rule 24(c)
 2   requires.
 3                                          STATEMENT OF FACTS
 4           The Court set forth the facts related to the history of the case and the issues in dispute in
 5   its Final Rules Injunction Order and Intervening States do not repeat them here. Dkt. No. 234, pp.
 6   2–15.
 7           Intervening States face real and specific harm from the Final Rules. Intervening States
 8   summarize the harms below and do not provide declarations at this stage. Southwest Ctr. for
 9   Biological Diversity v. Berg, 268 F.3d 810, 820 (9th Cir. 2001) (holding “Courts are to take all
10   well-pleaded, nonconclusory allegations in the motion to intervene, the proposed complaint . . . as
11   true absent sham, frivolity or other objections”). Intervening States will provide declarations to
12   support the harms created by the Final Rules if they are permitted to intervene when they move to
13   extend the preliminary injunction to cover Intervening States as well.
14           Colorado. Colorado expects that the Final Rules, if implemented, will cause substantial
15   harm because thousands of men and women will be left without access to healthcare and
16   Colorado will see an increase in unintended pregnancies, an increase in STD infections and an
17   increase in terminations and many other detrimental effects to the health of our state. Colorado’s
18   recent experience shows that when full family planning services are provided, the number of
19   unintended pregnancies among young women dropped by over half. The abortion rate among
20   women ages 15 to 19 fell by 60% and among women aged 20 to 24 fell by 41%.
21           Colorado estimates that in 2017, 533,100 women received employer insurance coverage
22   who would be eligible for publicly funded family planning. Based on Colorado’s experience, its
23   public health experts believe that a large portion of these insured women will turn to Title X for
24   these family planning services, which would increase costs in an already underfunded program. In
25   addition, individuals may forgo coverage and risk an unintended pregnancy, also leading to
26   increased State health care costs and an increase in abortions.
27           Michigan. As of February 2019, Michigan serves 686,000 beneficiaries under the Healthy
28   Michigan Plan, Michigan’s Medicaid Section 1115 Demonstration waiver program. 48% of these
                                                  3
                 Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 4 of 8



 1   beneficiaries are women, and 31% are women of reproductive age. Michigan expects that
 2   additional women will come into this program if they lose access to full family planning services
 3   due to the Final Rules. These additional beneficiaries will cost Michigan money. Finally,
 4   additional unintended pregnancies will occur if employers do not provide full family planning
 5   services, including contraception. Some of these additional unintended pregnancies will occur in
 6   Medicaid eligible families, either because of job transition or loss of benefits. The average
 7   Michigan Medicaid covered birth costs $16,608, including child birth, related prenatal and
 8   postpartum care, and costs for a Medicaid-covered child for the first year of life.
 9          Nevada. Nevada will likely be injured because the Contraception Exemption Rules will
10   likely result in increased costs and burdens on Nevada, along with reproductive health access
11   challenges for Nevada residents.
12          In 2012, as part of the Patient Protection and Affordable Care Act, certain group health
13   insurance plans were required to cover all FDA-approved contraceptive methods and
14   contraceptive counseling at no charge to the patient. In the following years, from 2012 to 2017,
15   Nevada’s abortion rate among women aged 15 to 19 decreased by 35%, and among women aged
16   20 to 24 decreased by 10%.
17          Nevada estimates that more than 379,000 women of child bearing age (aged 15–44)
18   receive private insurance coverage and could be affected by the Exemption Rules. On
19   information and belief, these individuals could lose current access to contraception, leading them
20   to turn to Title X for family planning services. Some of these individuals could forego coverage,
21   potentially leading to an increase in abortions or risking an unplanned pregnancy.
22          According to the Centers for Disease Control and Prevention, or CDC, unintended
23   pregnancy is associated with an increased risk of problems for the mother and baby, which
24   increase overall healthcare costs. Also according to the CDC, women with unintended
25   pregnancies may delay prenatal care. Early and adequate prenatal care is imperative to positive
26   birth outcomes.
27

28
                                                         4
               Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 5 of 8



 1                                                ARGUMENT
 2           I. Intervention is Timely

 3          The timeliness of a motion to intervene is determined by “the totality of the circumstances

 4   facing would-be intervenors, with a focus on three primary factors: (1) the stage of the proceeding

 5   at which an applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for

 6   and length of the delay.” Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 854 (9th Cir.

 7   2016) (quotation omitted).

 8          Here Intervening States seek to intervene at the early stage in this case. Only a preliminary

 9   injunction has been decided and the summary judgment briefs are not due until April 30, 2019.

10   Dkt. No. 275.

11          Both avenues for permissive intervention require the court to consider “whether the

12   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.

13   R. Civ. P. 24(b)(3). No such delay or prejudice will arise from this intervention. Intervening

14   States, like recent Intervenor Oregon, will join in the briefing of Plaintiffs and will not file

15   separate briefs. As this Court recognized in permitting Oregon to intervene, intervention “will

16   promote judicial economy and spare the parties from needing to litigate a similar case in another

17   district.” Order Granting M. to Intervene 7, Dkt. No. 274 (citations omitted).

18          Finally, the reason for and length of the delay supports intervention here. For the Final

19   Rules, Plaintiffs sought a preliminary injunction with nationwide scope on December 19, 2018,

20   addressing the factors discussed in California v. Azar, 911 F.3d 558, 584 (9th Cir. 2018). M. for

21   Prelim. Inj. at 25, Dkt. No. 174. On January 13, 2019, this Court limited the injunction to the

22   parties in the case. Final Rules Injunction Order at 42–44, Dkt. No. 234. The date of this order is

23   “[t]he crucial date for assessing the timeliness of a motion to intervene” because this Court’s

24   injunction limited to the parties “is when proposed intervenors should have been aware that their

25   interests would not be adequately protected by the existing parties.” Smith v. Marsh, 194 F.3d

26   1045, 1052 (9th Cir. 1999). In addition, new attorney generals took office in the Intervening

27   States in January and have been reassessing their states’ litigation. These states, after a quick

28   investigation into the appropriate facts, decided to join promptly.
                                                         5
               Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 6 of 8



 1           Because of the nationwide injunction issued by the Eastern District of Pennsylvania on
 2   January 14, 2019, the Final Rules have not yet been enforced against the Intervening States.
 3   Pennsylvania v. Trump, 351 F. Supp. 3d 791, 834–35 (E.D. Penn. 2019). Under the argument
 4   schedule established by the Third Circuit, that appeal will not be addressed until late May at the
 5   earliest. Letter in Pennsylvania v. Trump, Case No. 19-1129 (3d Cir. Mar. 6, 2019) (explaining
 6   that the case as “been tentatively listed on the merits on Tuesday, May 21, 2019”). Like Oregon,
 7   the Intervening States’ motion is filed before major substantive issues have been addressed and
 8   will create no prejudice to other parties. The Intervening States filed the motion shortly after the
 9   Court did not grant the nationwide injunction sought by Plaintiffs. The motion is therefore timely.
10          II. The Intervening States Satisfy Rule 24(b)(1)’s Requirements
11           Rule 24(b)(1) permits intervention when “anyone … has a claim … that shares with the
12   main action a common question of law.” Here, like Plaintiffs, the Intervening States claim that the
13   Final Rules violate the Administrative Procedure Act and the Establishment Clause and Equal
14   Protection Clause of the U.S. Constitution. Compare 2d Am. Compl. ¶¶ 235–260, Dkt. No. 170,
15   with Intervening States Compl. ¶¶ 47–65, attached as Ex. 1.
16           Intervening States bring the same legal claims against the same defendants and thus
17   satisfy Rule 24(b)(1)’s requirements.
18         III. The Intervening States Satisfy Rule 24(b)(2)’s Requirements
19           Rule 24(b)(2) permits a court to allow a “state governmental officer or agency to
20   intervene if a party’s claim or defense is based on: (A) a statute … administered by the officer or
21   agency; or (B) any regulation, order, requirement, or agreement issued or made under the statute.”
22   Here, the Intervening States have agencies that administer the Final Rules.
23           The attorneys general, all of whom seek to intervene on behalf of their states, including
24   their state agencies, have specific state statutory authority to appear and represent the state and its
25   agencies in these suits. In Colorado, COLO. REV. STAT. § 24-31-101(1)(a) states that “the attorney
26   general … shall prosecute and defend for the state all actions and proceedings, civil and criminal,
27   in which the state is a party or is interested.”
28
                                                         6
               Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
       Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 7 of 8



 1           In Michigan, the attorney general is the chief law enforcement officer of the State, Fieger
 2   v. Cox, 734 N.W.2d 602, 604 (Mich. Ct. App. 2007), and the attorney general has the authority to
 3   intervene in any action in which the attorney general believes the interests of the People of the
 4   State of Michigan are implicated, MICH. COMP. LAWS § 14.28. In Nevada, “when, in the opinion
 5   of the Attorney General, to protect and secure the interest of the State it is necessary that a suit be
 6   commenced or defended in any federal or state court, the Attorney General shall commence the
 7   action or make the defense.” NEV. REV. STAT. § 228.170. Likewise, under federal law, the state
 8   attorney general represents the legal position for the State. Cf. 28 U.S.C. § 2403(b); Fed. R. Civ.
 9   P. 5.1(a)(2).
10           Given this specific rules permitting government entities to intervene where they
11   administer the statute, courts routinely permit such intervention. See Appleton v. C.I.R., 430 Fed.
12   Appx. 135, 136 (3d. Cir 2011) (reversing to permit intervention under Rule 24(b)(2) because
13   “Rule 24(b)(2) specifically provides for governments to protect their interests in matters in
14   litigation”); Coffey v. C.I.R., 663 F.3d 947, 951 (8th Cir. 2011) (relying on Appleton to reverse
15   denial of permissive intervention under Rule 24(b)(2)); Miami Health Studios, Inc. v. City of
16   Miami Beach, 491 F.2d 98, 100 (5th Cir. 1974) (holding that “[t]he Attorney General of Florida
17   should have been permitted to intervene” under Rule 24(b)(2)). Indeed, the leading treatise,
18   Federal Practice and Procedure, recognizes that “the whole thrust of [adding Rule 24(b)(2)] is in
19   the direction of allowing intervention liberally to governmental agencies and officers seeking to
20   speak for the public interest” 7C Charles Alan Wright et al., FED. PRAC. & PROC. CIV. § 1912 (3d
21   ed. 1998).
22           Because the Intervening States administer the challenged regulations, they satisfy Rule
23   24(b)(2)’s requirements for intervention.
24                                               CONCLUSION
25           Because the Intervening States satisfy both standards for permissive intervention and
26   intervention creates no prejudice, the Intervening States respectfully request that this Court permit
27   them to intervene.
28
                                                         7
               Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
      Case 4:17-cv-05783-HSG Document 293 Filed 03/14/19 Page 8 of 8



 1   Dated: March 14, 2019                                  Respectfully submitted,
 2    PHILIP J. WEISER                                      AARON D. FORD
      Attorney General of Colorado                          Attorney General of Nevada
 3

 4    /s/ Eric R. Olson                                     /s/ Heidi Parry Stern
      ERIC R. OLSON (admitted pro hac vice)                 HEIDI PARRY STERN
 5    Solicitor General                                     Solicitor General
      JENNIFER L. WEAVER                                    555 E. Washington Ave., Suite 3900
 6    First Assistant Attorney General                      Las Vegas, Nevada 89101
      W. ERIC KUHN                                          (702) 486-3420
 7    Senior Assistant Attorney General                     hstern@ag.nv.gov
 8    1300 Broadway, 10th Floor
      Denver, Colorado 80203                                Attorneys for the State of Nevada
 9    (720) 508-6548
      Eric.Olson@coag.gov
10
      Attorneys for the State of Colorado
11

12    DANA NESSEL
      Attorney General of Michigan
13

14    /s/ Fadwa A. Hammoud
      FADWA A. HAMMOUD
15    Solicitor General
      P.O. Box 30212
16    Lansing, MI 48909
      (517) 373-1124
17
      HammoudF1@michigan.gov
18
      Attorneys for the State of Michigan
19

20

21

22

23

24

25

26

27

28
                                                        8
              Motion to Intervene by the States of Colorado, Michigan, and Nevada (4:17-CV-05783-HSG)
